Name: Commission Regulation (EEC) No 1708/85 of 21 June 1985 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: trade policy;  marketing;  plant product
 Date Published: nan

 No L 163/40 Official Journal of the European Communities 22. 6 . 85 COMMISSION REGULATION (EEC) No 1708/85 of 21 June 1985 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention 30 . Commission Regulation (EEC) No 1707/85 of 21 June 1985 on the sale of unprocessed dried figs by storage agencies for the manufacture of alcohol (3) Section 104 : Til fremstilling af alkohol (forordning (EÃF) nr. 1707/85)", Zur Herstellung von Alkohol (Verordnung (EWG) Nr. 1707/85)", Ã Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã ±Ã »Ã ºÃ ¿Ã Ã »Ã ·Ã  (Ã Ã ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1707/85)", THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 4 (8) thereof, Whereas the provisions of Commission Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 1591 /85 (4), are applicable to products sold pursuant to Commission Regulation (EEC) No 1707/85 of 21 June 1985 on the sale of unprocessed dried figs by storage agencies for the manufacture of alcohol Is) ; Whereas to that end the Annex to Regulation (EEC) No 1687/76 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, For the manufacture of alcohol (Regula ­ tion (EEC) No 1707/85)", "DestinÃ © Ã la fabrication d alcool (rÃ ¨gle ­ ment (CEE) n ° 1707/85)", Destinato alla fabbricazione di alcole (regolamento (CEE) n . 1707/85)", Voor vervaardiging van alcohol (Verorde ­ ning (EEG) nr. 1707/85)".  Section 106 : The date of the acceptance of the purchase application . (3) OJ No L 163, 22. 6 . 1985, p. 38 .'HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1687/76 under ' II . Products subject to a use and/or destination other than that mentioned under I ', the following is added : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 190 , 14 . 7 . 1976, p . 1 . O OJ No L 1 54 , 13 . 6 . 198 5 , p . 31 . (*) See page 38 of this Official Journal .